Citation Nr: 1617365	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee arthritis, evaluated as 20 percent disabling prior to May 29, 2013, and as 40 percent disabling since May 29, 2013.

2.  Entitlement to an increased evaluation for right knee instability, evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disorder and left knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to increased ratings for his right knee disabilities.  A review of the record reveals that his right knee symptomatology was last assessed at a May 2013 VA examination, approximately 3 years ago.  At his December 2015 Travel Board hearing, the Veteran requested that he be provided with a contemporaneous VA knee examination due to a worsening of right knee symptomatology.  His contention of worsening right knee symptomatology was supported by the fact that the Veteran attended his hearing in a wheelchair which he asserted was necessary, in part, due to his right knee giving way (whereas the May 2013 examination report indicated that the Veteran did not use a wheelchair).  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Documentation in the Veteran's file indicated that a VA examination pertinent to his right knee was requested in April 2016; however, to date there is no evidence that the examination has been conducted.  Thus, the Veteran should be scheduled for another VA examination to assess the severity of his service-connected right knee symptomatology. 

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that any decision with respect to the remanded issue of increased ratings for the Veteran's right knee symptomatology may affect the TDIU claim.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with these issues because if these issues are substantiated in whole or in part, the Veteran's overall disability percentage and the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation may be affected.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated copies of all relevant knee treatment records.  

2.  Provide the Veteran with a VA knee examination to determine the current severity of his service-connected right knee symptomology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner is asked to determine the current level of impairment and severity of the right knee degenerative joint disability.  The examiner is specifically asked to describe:

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the right knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

ii).  any ligament instability, recurrent subluxation, or lateral instability of the right knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims on appeal based on a review of the entire evidentiary record.  If any benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







